BUTTS, Justice,
dissenting.
I respectfully dissent. The agreement is one which may appear, at first glance, to be unambiguous on its face. Even the plaintiffs’ expert witness, their accountant, agreed that a different interpretation other than his own of paragraph 2 of article V could be made by some other certified public accountant.
It can be seen from the contract that the general partners could have interpreted the meaning of net profits and how they were to be distributed as they did, while it can just as easily be seen how the limited partners could place a different meaning on the same words. The contract is reasonably susceptible to more than one meaning. R & P Enterprises v. LaGuarta, Gavrel & Kirk, Inc., 596 S.W.2d 517, 519 (Tex.1980). I would hold the trial court correctly ruled as a matter of law that the contract was ambiguous.